UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
BRHYIN WILLIAMS,
                                                                   For Online Publication Only

                                   Plaintiff,
                                                                   MEMORANDUM & ORDER
                 -against-                                         17-CV-1660 (JMA)

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                                    Defendant.
---------------------------------------------------------------X
APPEARANCES

        Charles E. Binder, Esq.
        Law Office of Charles E. Binder and
        Harry J. Binder, LLP
        485 Madison Avenue, Suite 501
        New York, NY 10022
        Attorney for Plaintiff

        Dara A. Olds, Esq.
        United States Attorney's Office, EDNY
        271 Cadman Plaza East
        Brooklyn, NY 11201
        Attorney for Defendant

AZRACK, United States District Judge:

        Plaintiff Brhyn Williams (“Plaintiff”) seeks review of the final determination by the

Commissioner of Social Security (the “Commissioner”), reached after a hearing before an

administrative law judge (“ALJ”), finding that Plaintiff was not eligible for disability insurance

benefits (“DIB”) or for supplemental security income benefits (“SSI”) under the Social Security

Act (the “Act”). The case is before the Court on the parties’ cross-motions for judgment on the

pleadings. For the reasons discussed herein, Plaintiff’s motion for judgment on the pleadings is

GRANTED in part and DENIED in part, the Commissioner’s cross-motion is DENIED, and the

case is REMANDED for proceedings consistent with this opinion.
                                                I. BACKGROUND

A. Procedural History

           In September 2015, Plaintiff filed applications for DIB and SSI with the Social Security

Administration (“SSA”), alleging disability as of February 1, 2015, due to neurological problems,

hand swelling, arthritis, pain, difficulty walking, and high blood pressure. (See Tr. 95–108. 1)

Following denial of his claim, Plaintiff requested, and appeared with his attorney for, an

administrative hearing before ALJ Patrick Kilgannon (“ALJ Kilgannon”) on April 15, 2016. (Tr.

42–69.) A second administrative hearing took place on September 1, 2016, during which a non-

examining consultative physician testified regarding his medical opinion of Plaintiff’s functional

ability based on Plaintiff’s medical records. (Tr. 70–94.)

           In a decision dated October 3, 2016, ALJ Kilgannon denied Plaintiff’s claim, finding that

he was not disabled for purposes of receiving DIB or SSI under the Act. (Tr. 14–27.) The ALJ’s

decision became the final decision of the Commissioner when the Appeals Council denied

Plaintiff’s request for review. (Tr. 1–6.) This appeal followed. (ECF No. 1.)

B. Factual Background

           In light of the Court’s decision to remand this case for further proceedings, the Court

recounts only the evidence relevant to that determination.

           Plaintiff was born in 1980 and completed one year of college. (Tr. 207, 238.) He was in

the military from 1998 to 2002; did marketing and made deliveries for a liquor business from 2003

to 2005; and worked as a senior counselor at a children’s organization from 2008 to 2015. (Tr.

238.) He first reported pain all over his body in February 2015. (Tr. 252–53.) He testified at the

administrative hearing that the pain affected his ability to work, indicated it affected his hands,



1
    Citations to “Tr.” refer to pages of the certified administrative record filed by the Commissioner. (ECF No. 17.)


                                                            2
wrists, knees, back, feet, and legs, and reported that the pain ranged from a five to a ten on a scale

of zero to ten. (Tr. 52–55.) Overall, Plaintiff testified that he had great difficulty performing tasks

and the pain interfered with many aspects of his life. (Tr. 54–59.) He also testified that he further

injured his knees, back, neck, and shoulders in a car accident in December 2015. (Tr. 53.)

        Plaintiff went to North Shore LIJ Medical Group (“North Shore”) on February 3, 2015,

with general complaints that he felt poorly. (Tr. 491–93.) He saw various practitioners at North

Shore over the next year or so, primarily Dr. Lawrence Carter and Nurse Practitioner Christine

Stamatos (“N.P. Stamatos”). (Tr. 349–98, 455–617.) Both Dr. Carter and N.P. Stamatos saw

Plaintiff numerous times for his ailments, including complaints of pain, issues with his hands, joint

stiffness, problems sitting for long periods of time, fatigue, and a rash on his chest and forearm.

(Id.) In October 2015, Plaintiff was sent for a biopsy which revealed possible dermatomyositis. 2

(Tr. 495–96.) Dr. Carter and N.P. Stamatos noted this result at various follow-up appointments,

and a dermatologist at North Shore reported that he had dermatomyositis in September 2016. 3 (Tr.

461–64, 554–75, 775.) Plaintiff was prescribed various medications throughout his time treating

with Dr. Carter and N.P. Stamatos as they worked to understand what was causing his pain.

        Other than treatment with practitioners at North Shore, Plaintiff saw a chiropractor multiple

times a week between December 2015 and March 2016 following the December 2015 car accident.

(Tr. 432–54.) He was also treated by an orthopedic surgeon several times, and had MRIs taken of

his knees and back between January and February 2016. (Tr. 410–17.) Ultimately, Plaintiff

underwent arthroscopic surgery on both knees in May and June 2016. (Tr. 756–57, 760–61.) He



2
 “Dermatomyositis is an uncommon inflammatory disease marked by muscle weakness and a distinctive skin rash.”
https://www.mayoclinic.org/diseases-conditions/dermatomyositis/symptoms-causes/syc-20353188.
3
  It appears Plaintiff also underwent a muscle biopsy in August 2016, in addition to his October 2015 skin biopsy,
which N.P. Stamatos indicated confirmed he had a muscle disease. (Tr. 776.) He also underwent two electrodiagnostic
studies that were generally normal. (Tr. 419–27, 765–68)


                                                        3
also saw a neurologist regarding his continued pain in April 2016 and the doctor’s general

impression was that Plaintiff had “diffuse chronic musculoskeletal pain with rash.” (Tr. 771–74.)

C. The Commissioner’s Decision

        ALJ Kilgannon applied the five-step process required by the SSA’s regulations, described

below, and denied Plaintiff’s application for benefits. (Tr. 14–27.) ALJ Kilgannon first indicated

that Plaintiff meets the insured status requirements and has not engaged in substantial gainful

activity since his alleged onset date. (Tr. 16.) Next, at step two, he found that Plaintiff had the

following severe impairments: dermatomyositis, sleep apnea, internal derangement of the knees,

and internal derangement of the neck/back. (Tr. 16–17.) At step three, ALJ Kilgannon determined

that Plaintiff’s impairments, alone or in combination do not meet or medically equal the severity

of any listed impairments. (Tr. 17.)

        ALJ Kilgannon then addressed step four, first determining Plaintiff’s residual functional

capacity (“RFC”). He briefly considered Plaintiff’s subjective complaints and recited boilerplate

language to discount these complaints. (Tr. 18.) The ALJ then provided a lengthy summary of

Plaintiff’s medical records.   (Tr. 18–25.)    However, he only included one brief paragraph

identifying the weight assigned to the opinions of the various medical personnel in the record. (Tr.

25–26.) Ultimately, ALJ Kilgannon concluded that Plaintiff had an RFC to perform the full range

of light work, with certain additional limitations. (Tr. 17.) Based on this RFC determination and

the testimony of a vocational expert at the hearing, ALJ Kilgannon concluded at step four that

Plaintiff could perform his past relevant work as a childcare program supervisor and

sales/marketing representative. (Tr. 26.) Accordingly, ALJ Kilgannon found that Plaintiff was

not under a disability as defined in the Act from February 1, 2015 through the date of his decision.

(Tr. 26.)




                                                 4
                                        II. DISCUSSION

A. Social Security Disability Standard

       Under the Act, “disability” is defined as “inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected to last for a continuous period

of not less than 12 months.” 42 U.S.C. § 423(d)(1)(A). An individual is disabled when his

“physical or mental impairment or impairments are of such severity that he is not only unable to

do his previous work but cannot, considering his age, education, and work experience, engage in

any other kind of substantial gainful work which exists in the national economy . . . .” 42 U.S.C.

§ 423(d)(2)(A).

       The Commissioner’s regulations set out a five-step sequential analysis by which an ALJ

determines disability. 20 C.F.R. §§ 404.1520, 416.920. The analysis is summarized as follows:

       [I]f the Commissioner determines (1) that the claimant is not working, (2) that he
       has a ‘severe impairment,’ (3) that the impairment is not one [listed in Appendix 1
       of the regulations] that conclusively requires a determination of disability, and
       (4) that the claimant is not capable of continuing in his prior type of work, the
       Commissioner must find him disabled if (5) there is not another type of work the
       claimant can do.

Burgess v. Astrue, 537 F.3d 117, 120 (2d Cir. 2008) (second alteration in original) (quoting Green–

Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003)).          As part of the fourth step, the

Commissioner determines the claimant’s RFC before deciding if the claimant can continue in his

or her prior type of work. 20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv). The claimant bears

the burden at the first four steps; but at step five, the Commissioner must demonstrate “there is

work in the national economy that the claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306

(2d Cir. 2009); see also Campbell v. Astrue, No. 12-CV-5051, 2015 WL 1650942, at *7 (E.D.N.Y.

Apr. 13, 2015) (citing Melville v. Apfel, 198 F.3d 45, 51 (2d Cir. 1999).



                                                5
B. Scope of Review

        In reviewing a denial of disability benefits by the SSA, it is not the function of the district

court to review the record de novo, but instead to determine whether the ALJ’s conclusions “‘are

supported by substantial evidence in the record as a whole, or are based on an erroneous legal

standard.’” Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998) (quoting Beauvoir v. Chater, 104

F.3d 1432, 1433 (2d Cir. 1997)). Substantial evidence is “‘more than a mere scintilla. It means

such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996) (quoting Richardson v. Perales, 402 U.S. 389, 401

(1971)). “‘To determine whether the findings are supported by substantial evidence, the reviewing

court is required to examine the entire record, including contradictory evidence and evidence from

which conflicting inferences can be drawn.’” Snell v. Apfel, 177 F.3d 128, 132 (2d Cir. 1999)

(quoting Mongeur v. Heckler, 722 F.2d 1033, 1038 (2d Cir. 1983) (per curiam)). Thus, the Court

will not look at the record in “isolation but rather will view it in light of other evidence that detracts

from it.” State of New York ex rel. Bodnar v. Sec. of Health and Human Servs., 903 F.2d 122,

126 (2d Cir. 1990). An ALJ’s decision is sufficient if it is supported by “adequate findings . . .

having rational probative force.” Veino v. Barnhart, 312 F.3d 578, 586 (2d Cir. 2002).

        Conversely, a remand for further proceedings is warranted in cases where the

Commissioner has failed to provide a full and fair hearing, to make sufficient findings, or to have

correctly applied the law and regulations. See Rosa v. Callahan, 168 F.3d 72, 82–83 (2d Cir.

1999); see also 42 U.S.C. § 405(g) (“The court shall have power to enter, upon the pleadings and

transcript of the record, a judgment affirming, modifying, or reversing the decision of the

Commissioner of Social Security, with or without remanding the cause for a rehearing.”).




                                                    6
C. Analysis

       Plaintiff argues that ALJ Kilgannon failed to properly weigh the medical opinion evidence

in violation of the “treating physician rule,” and did not properly evaluate Plaintiff’s credibility.

The Court agrees and remands for further proceedings to allow the Commissioner to conduct a

revised RFC analysis, consistent with this opinion.

       An RFC determination specifies the “most [a claimant] can still do despite [the claimant’s]

limitations.” Barry v. Colvin, 606 F. App’x 621, 622 n.1 (2d Cir. 2015) (summary order); see

Crocco v. Berryhill, No 15-CV-6308, 2017 WL 1097082, at *15 (E.D.N.Y. Mar. 23, 2017) (stating

that an RFC determination indicates the “nature and extent” of a claimant’s physical limitations

and capacity for work activity on a regular and continuing basis) (citing 20 C.F.R. § 404.1545(b)).

       “The Commissioner must consider objective medical evidence, opinions of examining or

treating physicians, subjective evidence submitted by the claimant, as well as the claimant’s

background, such as age, education, or work history.” Crocco, 2017 WL 1097082, at *15; see also

Barry, 606 F. App’x at 622 n.1 (“In assessing a claimant’s RFC, an ALJ must consider ‘all of the

relevant medical and other evidence,’ including a claimant’s subjective complaints of pain.”)

(quoting 20 C.F.R. § 416.945(a)(3)). Accordingly, the RFC assessment is based on a review of

the entire record. See 20 C.F.R. §§ 404.1527(d)(2), 416.927(d)(2). An RFC determination must

be affirmed on appeal when it is supported by substantial evidence in the record. Barry, 606 F.

App’x. at 622 n.1.

       Here, the assessment of the medical opinion evidence was governed by the “treating

physician rule” in effect when Plaintiff filed his application. If a treating physician’s opinion

regarding the nature and severity of an individual’s impairments is supported by “medically

acceptable clinical and laboratory diagnostic techniques and is not inconsistent with the other




                                                 7
substantial evidence” in the record, the ALJ will credit that opinion with “controlling weight.”

20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); Halloran v. Barnhart, 362 F.3d 28, 32 (2d Cir. 2004).

However, an ALJ may discount a treating physician’s opinion when the opinion is conclusory, the

physician fails to provide objective medical evidence to support his or her opinion, the opinion is

inconsistent with the record, or the evidence otherwise supports a contrary finding. See 20 C.F.R.

§§ 404.1527(c), 416.927(c). An ALJ must provide “good reasons” not to grant controlling weight

to a treating physician’s opinion. See Schaal v. Apfel, 134 F.3d 496, 503–04 (2d Cir. 1998). And,

when a treating physician’s opinion is not given controlling weight, the ALJ should

“comprehensively set forth reasons for the weight assigned” to that opinion, and consider the

factors identified in the SSA regulations.              Halloran, 362, F3d at 33; see also 20 C.F.R.

§§ 404.1527(c), 416.927(c). The same factors are considered when evaluating the weight to give

other medical opinion evidence. 20 C.F.R. §§ 404.1527(c), 416.927(c).

        There are four medical opinions in the record from: Dr. Lawrence Carter, Plaintiff’s

treating physician (Tr. 399–403); Christine Stamatos, a nurse practitioner with North Shore’s

Division of Rheumatology who also treated Plaintiff (Tr. 405–09); Dr. Joyce Graber, a consulting

physician who examined Plaintiff once and did not review his medical records, but reviewed an x-

ray of Plaintiff’s back and left knee (Tr. 313–18); and Dr. Gerald Galst, who did not examine

Plaintiff, but reviewed his medical records and testified at the second administrative hearing (Tr.

631–33; 640–47.). 4

        ALJ Kilgannon placed “little weight” on the opinions of Plaintiff’s two treating sources,

Dr. Carter and N.P. Stamatos, because he said the opinions “were not supported by the medical



4
 There are also documents from Dr. Carter and N.P. Stamatos in which they directly opine that Plaintiff is disabled.
(Tr. 311–12, 404.) The determination as to whether Plaintiff is disabled is reserved to the Commissioner, so ALJ
Kilganonn properly gave them no weight. 20 C.F.R. §§ 404.1527(d)(1), 416.927(2)(1)



                                                         8
evidence, and were completely inconsistent with the claimant’s activities of daily living.” (Tr. 25–

26.) He gave some weight, but not great weight to the opinion of the consultative examiner, Dr.

Graber because her “opinion was somewhat consistent with the record, but she examined the

claimant only once.” (Tr. 26.) Finally, he gave great weight to the opinion of the non-examining

medical expert, Dr. Galst, because he said the opinion “was well supported by the record.” (Id.)

         As Dr. Carter is a “treating physician,” ALJ Kilgannon was required to provide “good

reasons” not to grant controlling weight to his opinion. 5 However, ALJ Kilgannon merely offered

a conclusory statement that Dr. Carter’s opinion was not supported by the medical evidence and

was inconsistent with Plaintiff’s activities of daily living.

         ALJ Kilgannon’s opinion does not afford the Court an opportunity to conduct a meaningful

review of the weight assigned to any of the medical opinions. Although ALJ Kilgannon’s decision

includes a lengthy recitation of Plaintiff’s medical history, his analysis of the various medical

opinions did not point to specific medical evidence to support this conclusion, and his citation to

a few limited activities that Plaintiff said he could perform, without more, is not enough of a “good

reason” to only grant limited weight to Dr. Carter’s opinion. While in some cases, a reviewing

court may be able to glean an ALJ’s rationale from the record, this is not such a case. Cf. Petrie

v. Astrue, 412 F. App’x 401, 406 (2d Cir. 2011) (summary order) (quoting Mongeur v. Heckler,

722 F.2d 1033, 1040 (2d Cir. 1983)).

         Additionally, it is unclear why ALJ Kilgannon granted only “some weight” to Dr. Graber’s

opinion because “she examined the claimant only once,” but granted great weight to Dr. Galst’s




5
  The opinion of N.P. Stamatos is not subject to controlling weight under the treating physician rule. As a nurse
practitioner, she is not an “acceptable medical source” under the regulations and thus her opinion is not treated as a
“medical opinion.” See 20 C.F.R. §§ 404.1513, 404.1527, 416.913, 416.927; SSR 06-03p, 2006 WL 2329939 (Aug.
9, 2006). Her opinion should still be considered on remand in assessing the severity of Plaintiff’s impairments and
how it affects his ability to do work. See 20 C.F.R. §§ 404.1514, 416.913.


                                                          9
opinion when he did not examine the Plaintiff at all. 6 (See Tr. 26.) Similarly, the Court has trouble

reconciling ALJ Kilgannon’s determination that one of Plaintiff’s severe impairments is

dermatomyositis with his decision to give great weight to Dr. Galst’s opinion, when Dr. Galst

called that diagnosis into doubt. (See Tr. 26, 650–52.) Without more analysis, the Court cannot

determine that ALJ Kilgannon properly assessed the weight assigned to the various medical

opinions in accordance with the Commissioner’s regulations and case law.

        ALJ Kilgannon’s initial credibility determination similarly prevents meaningful judicial

review. An ALJ’s decision “must contain specific reasons for the finding on credibility, supported

by the evidence in the case record, and must be sufficiently specific to make clear to the individual

and to any subsequent reviewers the weight the [ALJ] gave to the individual’s statements and the

reasons for that weight.” SSR 96–7p (S.S.A. July 2, 1996), 1996 WL 374186. 7 ALJ Kilgannon

used the boilerplate language that Plaintiff’s “medically determinable impairments could

reasonably be expected to cause the alleged symptoms; [but his] statements concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent with the

medical evidence and other evidence in the record for the reasons explained in this decision.” (Tr.

18 (emphasis added).) However, ALJ Kilgannon then failed to explain how Plaintiff’s statements

were incredible—he merely recited Plaintiff’s medical history and pointed to a few limited

activities Plaintiff indicated he could perform in support of the RFC determination. That falls short

of a proper credibility analysis in accordance with the Commissioner’s regulations and case law.


6
  The Court, however, does not accept Plaintiff’s argument that the medical opinion of a non-examining source is per
se insufficient to supplant opinions from a treating physician. (Pl.’s Mem. 15). The SSA regulations “permit the
opinions of nonexamining sources to override treating sources’ opinions, provided they are supported by evidence in
the record.” Schisler v. Sullivan, 3 F.3d 563, 568 (2d Cir. 1993). The Court cannot determine if it was proper here,
as ALJ Kilgannon failed to explain how Dr. Galst’s opinion was more consistent with the record than the opinions of
the other physicians.
7
 Plaintiff cites to SSR 16-3p in his papers, which superseded SSR 96-7p. However, SSR 16-3p became effective on
March 28, 2016, so SSR 96-7p is the Social Security Ruling applicable to Plaintiff’s claim.


                                                        10
         However, the Court will not grant Plaintiff’s request to remand for calculation of benefits

because the record does not lead to the definitive conclusion that Plaintiff is disabled. See

Williams v. Apfel, 204 F.3d 48, 50 (2d Cir. 2000) (directing remand for further proceedings where

the record was not entirely persuasive with respect to the Plaintiff’s disability). Indeed, this case

is particularly complex because there is evidence in the record that Plaintiff’s functional abilities

could improve with proper treatment for his recently diagnosed dermatomyositis. (See Tr. 404.)

Given the delayed diagnosis, there is little evidence in the record about Plaintiff’s response to any

treatment. Similarly, Plaintiff underwent knee surgery in May and June 2016, but there is no

record of whether this has affected his functional abilities.                     (See Tr. 756–57, 760–61.)

Accordingly, on remand, it may be appropriate to conduct a further evaluation of Plaintiff’s

functional abilities. See Tarsia v. Astrue, 418 F. App’x 16, 19 (2d Cir. 2011) (summary order)

(“The Commissioner remains free to direct such further medical examination and analysis as may

be appropriate.”). 8

         Accordingly, on remand, the Commissioner is directed to properly apply the treating

physician rule and more thoroughly explain the weight assigned to each of the medical opinions. 9

The Commissioner should also reassess Plaintiff’s subjective complaints.                           If the ultimate

determination is that his complaints are not credible, an ALJ must use more than just the boilerplate

language to explain how they are incredible. 10 Based on this revised analysis, and any additional

evidence considered on remand, the Commissioner should reassess Plaintiff’s RCF in light of the


8
 Should the Commissioner ultimately determine that Plaintiff is disabled, this suggests that he may be subject to a
“Continuing Disability Review” between six and eighteen months after such a determination. 20 C.F.R. §§
404.1590(d); 416.990(d).
9
 The Court encourages the Commissioner to expressly address all the factors for evaluating opinion evidence in the
SSA regulations. 20 C.F.R. §§ 404.1527; 416.927.
10
   Again, the Commissioner is encouraged to expressly address all the factors for evaluating credibility identified in
the SSA regulations. 20 C.F.R. §§ 404.1529(c)(3); 416.929(c)(3).



                                                         11
record as a whole.

       Finally, the Court will briefly address Plaintiff’s letter motion from November 2018

arguing that his case should be remanded because it was decided by an ALJ who was not

constitutionally appointed at the time of the decision. (ECF No. 19.) Plaintiff based his argument

upon the ruling of a recent Supreme Court case, Lucia v. SEC, 138 S. Ct. 2044 (2018). In Lucia,

the Supreme Court ruled in favor of a plaintiff who argued that the ALJ who heard his case at the

SEC was appointed by a method which did not conform to the Appointments Clause of the United

States Constitution. The Lucia court found that, because the plaintiff had raised a “timely

challenge” on this basis in his agency appeal, he was entitled to relief in the form of a hearing

before a different ALJ who had been appropriately appointed. Id. at 2055. Though Plaintiff did

not raise this challenge before the agency, he claims his objection was not waived, citing Sims v.

Apfel, 530 U.S. 103, 110–111 (2000). The Commissioner disagrees, claiming that by failing to

raise an Appointments Clause challenge before the agency, or in Plaintiff’s opening brief to this

Court, it has been waived. (ECF No. 21.) Ultimately, the Court need not decide this issue as the

case is being remanded for further proceedings on other grounds.

                                      III. CONCLUSION

       For the foregoing reasons, the Court GRANTS in part and DENIES in part Plaintiff’s

motion for judgment on the pleadings; DENIES the Commissioner’s cross-motion; and

REMANDS the case for further proceedings consistent with this opinion. The Clerk of the Court

is directed to enter judgment accordingly.

SO ORDERED.
Dated: March 19, 2019
Central Islip, New York
                                                            /s/ (JMA)
                                                    JOAN M. AZRACK
                                                    UNITED STATES DISTRICT JUDGE



                                               12
